b SAUNDERS, J.,
dissenting.
The majority finds no error in the trial court’s application of summary judgment and affirms the trial court’s grant of partial summary judgment on the issue of the City’s liability. I respectfully disagree with this proposal and would recommend reversing the trial court’s grant of partial summary judgment. I feel there is a genuine issue of material fact on this issue. The majority find that the Chiefs salary plan reducing the base pays of the plaintiffs was not brought to the attention of the Mayor and the City Council, and therefore Chief Rogers acted alone.
While I agree with the conclusion that the plaintiffs are not municipal officers within the meaning of La.R.S. 33:404.1, I feel there is a genuine issue of material fact as to whether the Mayor or the City Council approved a reduction in base pay as proposed by Chief Rogers. It appears as though the trial judge made a credibility determination on the testimony of Chief Rodgers, the Mayor, and the City Council in determining that there was no knowledge by the City Council and the Mayor of Chief Rodgers’ proposed longevity pay scale and subsequent reduction of the base salaries of the plaintiffs. I agree with the defendant that such subjective determinations are inappropriate for a summary judgment proceeding and the issue should have proceeded to trial.